DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1, "a first or second reference voltage rail " in line 6 should be -- the first or second reference voltage rail --. 
Claim 17, "a first node " in line 5 should be -- the first node --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the filtered biasing circuit includes: an N-type metal-oxide-semiconductor field-effect transistor (MOSFET) and a P- type MOSFET (PFET) electrically coupled in parallel between the first node”. However, claim 1 recites a limitation “a decap circuit and a biasing circuit electrically coupled in a series arrangement, the series arrangement having an unswitched electrical coupling between first and second reference voltage rails”. The N-type MOSFET and P-type MOSFET are considered switched electrical coupling. The claim 1 limitation “an unswitched electrical coupling” contradicts claim 10. Clarification and/or appropriate corrections required.
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depended on claim 10.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 are 16-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen (US 2007/0159208)
Regarding claim 1, Chen discloses [fig. 2B] a decoupling capacitance (decap) system, the decap system comprising: a decap circuit [212] and a biasing circuit [214, par. 21, the cascode PMOS devices 216, 218, and 220 biased in the sub-threshold region] electrically coupled in a series arrangement [212 and 214 coupled in series arrangement], the series arrangement having an unswitched electrical coupling between first [211] and second reference voltage rails [213]; the decap circuit being electrically coupled between a first [211, par. 20-21] or second reference voltage rail and a first node [224]; and the biasing circuit being electrically coupled between the first node [224] and correspondingly the second or first reference voltage rail [213, par. 20-21]; and a voltage drop [Vdrop between 211 and 213] between the first and second reference voltage rail being larger than a voltage drop across the decap circuit [Vdrop between 211 and 224].  
Regarding claim 2, Chen discloses [fig. 2B], wherein: the decap circuit includes a capacitor-configured metal-oxide-semiconductor field-effect transistor (MOSFET) [212] electrically coupled between the first node and the first or second reference voltage rail.  
Regarding claim 4, Chen discloses [fig. 2B], wherein: the capacitor-configured MOSFET has a first configuration [see fig. 2B] or a second configuration; the first configuration has: a gate terminal of the capacitor-configured MOSFET [gate of 212] electrically coupled to the first node [224]; and each of a source terminal [source 211] and a drain terminal [drain 211] of the capacitor-configured MOSFET is electrically coupled to:(A) the first reference voltage rail [211]; or (B) the second reference voltage rail; and the second configuration has: each of the source terminal and the drain terminal of the capacitor-configured MOSFET electrically coupled to the first node; and the gate terminal of the capacitor-configured MOSFET electrically coupled to: the first reference voltage rail; or the second reference voltage rail.  
Regarding claim 5, Chen discloses wherein: the biasing circuit is a self-biased circuit [e.g. 216/218/220, fig. 2B].  
Regarding claim 6, Chen discloses [see fig. 2B] wherein: the self-biased circuit is a diode-configured metal-oxide-semiconductor field-effect transistor (MOSFET) [e.g. 216/218/220].  
Regarding claim 7, Chen discloses [see fig. 2B], wherein: the diode-configured MOSFET has a first or second configuration [see fig. 2B]; the first configuration has: each of a gate terminal and a drain terminal of the diode-configured MOSFET electrically coupled to the first node; and a source terminal of the diode-configured MOSFET electrically coupled correspondingly to the second reference voltage rail; and 5Application No. 17/167,690Docket No. T5057-1565Uthe second configuration has: the source terminal [source 216/218/220] of the diode-configured MOSFET electrically coupled to the first node [224]; and each of the gate and drain terminals of the diode-configured MOSFET electrically coupled to the second reference voltage rail [gate and drain of 216/218/220 coupled to 216].  
Regarding claim 16, Chen discloses [fig. 2B] a method of decoupling from voltage variations in a first voltage drop [voltage drop between 211 and 213] between first [211] and second reference voltage rails [213], the method comprising: making an unswitched electrical coupling of a series arrangement of components [series arrangements of 212 and 214] between first and second reference voltage rails, the series arrangement of components including a decap circuit [212] and a biasing circuit [216/218/220], the making an unswitched coupling of a series arrangement of components including: electrically coupling the decoupling capacitance (decap) circuit between the first or second reference voltage rail and a first node [224]; and electrically coupling the biasing circuit between the first node and correspondingly the second or first reference voltage rail resulting in a second voltage drop [voltage drop across 212] across the decap circuit which is smaller than the first voltage drop.  
Regarding claim 17, Chen discloses [fig. 2B], further comprising: capacitor-configuring a metal-oxide-semiconductor field-effect transistor (MOSFET) as a capacitor (capacitor-configured MOSFET) [212]; and wherein the electrically coupling the decoupling capacitance (decap) circuit between the first [211] or second reference voltage rail and a first node [224] includes: capacitively coupling the first or second reference voltage rail and the first node by electrically coupling the capacitor-configured MOSFET between the first or second reference voltage rail and the first node.  
Regarding claim 18, Chen discloses, further comprising: self-biasing the biasing circuit [e.g. 216/218/220, fig. 2B]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hiramoto et al. (US 6529042 and Hiramoto hereinafter). 
Regarding claim 3, Chen discloses all the features with respect to claim 2 as indicated above. Chen does not explicitly disclose wherein: a thick-oxide type of MOSFET has a gate oxide thickness greater than about 0.2 nm; a thin-oxide type of MOSFET has a gate oxide thickness equal to or less than about 0.2 nm; and the capacitor-configured MOSFET is a thin- oxide type of MOSFET.
However, Hiramoto discloses a thickness of a gate oxide film of MOSFET is 10nm or below [col. 4, Ln. 54-59]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Chen in order to improve the speed of the circuit. 
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Houghton et al. (US 6204723 and Houghton hereinafter).
Regarding claims 8 and 19, Chen discloses all the features with respect to claims 1 and 16 as indicated above. Chen does not explicitly disclose a bias-current generator configured to provide a bias current to the first node and thereby boost a voltage drop across the biasing circuit.
However, Houghton discloses [see fig. 2] a bias-current generator [24] configured to provide a bias current [Ibiasout] to a first node. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Chen by incorporating a current bias generator to the node [a node 224 of Chen] in order to boost the voltage drop across the biasing circuit.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Voldman (US 5789964).
Regarding claims 9 and 20, Chen discloses all the features with respect to claims 1 and 16 as indicated above. Chen does not explicitly disclose wherein: the biasing circuit is a filtered biasing circuit.  
	However, Voldman discloses [fig. 4A] a filtered [43] biasing circuit.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Chen by incorporating a filtered biasing circuit in order to limits the voltage of the power supply allowing an improvement in actual pin electrostatic discharge robustness and in preventing electrical over voltage of internal circuitry [col. 2, ln. 30-32].
Allowable Subject Matter
Claims 13-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842